

	

		II

		109th CONGRESS

		2d Session

		S. 2428

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Feingold introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To amend the Public Health Service Act to reauthorize the

		  Automated Defibrillation in Adam's Memory Act.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Automated Defibrillation in Adam's

			 Memory Reauthorization Act.

		2.Amendment to

			 Public Health Service ActSection 312(e) of the Public Health Service

			 Act (42 U.S.C. 244(e)) is amended in the first sentence by striking

			 fiscal year 2003 and all the follows through 2006

			 and inserting for each of fiscal years 2003 through 2010.

		

